This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0756

                                     State of Minnesota,
                                          Appellant,

                                             vs.

                                          T. J. Z.,
                                        Respondent.

                                  Filed February 23, 2015
                                         Affirmed
                                        Reilly, Judge

                                Wright County District Court
                                 File No. 86-CR-11-6628

Thomas N. Kelly, Wright County Attorney, Greg T. Kryzer, Assistant County Attorney,
Buffalo, Minnesota (for appellant)

Daniel P. Repka, Repka Law, LLC, St. Paul, Minnesota (for respondent)

         Considered and decided by Reilly, Presiding Judge; Stauber, Judge; and Chutich,

Judge.

                          UNPUBLISHED OPINION

REILLY, Judge

         The state challenges the district court’s order statutorily expunging a controlled-

substance charge against T.J.Z., arguing that (1) not all proceedings were resolved in

T.J.Z.’s favor, (2) clear and convincing evidence does not support expungement, and

(3) the state lacks the ability to seal only a portion of T.J.Z.’s criminal record. We affirm.
                                         FACTS

       On April 6, 2011, Wright County Sheriff’s deputies encountered respondent T.J.Z.

in the parking lot of a jewelry store. Respondent had severely bloodshot eyes, his speech

was slurred, he appeared anxious, nervous, and fidgety, and he failed a series of field

sobriety tests. A search of the vehicle turned up numerous prescription bottles and an old

pill bottle containing three pills, including Suboxone, a Schedule III controlled substance.

T.J.Z. submitted a sample of his blood for testing. The toxicology report indicated that

T.J.Z. had numerous drugs in his system, including Hydromorphone, a Schedule II

controlled substance. The state subsequently charged T.J.Z. with one count of fifth-

degree possession of a controlled substance and one count of fourth-degree driving while

impaired.

       On December 28, T.J.Z. entered a plea of guilty to both charges in exchange for a

“stay of adjudication” on the controlled-substance offense and imposition of a concurrent

sentence on the impaired driving offense.1 The district court accepted the plea agreement

and placed T.J.Z. on probation “to and under the Minnesota Department of Corrections

for a period of zero to five years” under Minn. Stat. § 152.18 (2012) on the controlled-

substance crime, with certain conditions. For the impaired-driving offense, the district

court adjudicated T.J.Z. guilty and imposed a 90-day sentence, stayed for one year under

certain conditions.


1
  The plea petition says “152.18 stay of adjudication.” Minnesota Statute section 152.18
allows for deferring prosecution for certain first time drug offenders and for dismissal of
the proceedings and discharge of probation without entering a judgment of guilt if the
person successfully complies with the conditions of probation.

                                             2
       On March 4, 2013, the Minnesota Department of Corrections issued a progress

report indicating that T.J.Z. was in compliance with the terms of his probation.

Accordingly, the department recommended an early release from probation. On April 15,

the commissioner of corrections recommended that T.J.Z. be discharged from probation

without an adjudication of guilt. The district court granted the request, ordering that “the

proceedings against [T.J.Z.] are hereby dismissed and [he] is discharged from probation

without an adjudication of guilt.”

       In November 2013, T.J.Z. filed a petition for expungement requesting that the

district court expunge his controlled-substance conviction under its statutory authority

and the impaired-driving conviction under the district court’s inherent authority. The

state opposed the petition, arguing that respondent was not entitled to statutory relief

because the entire matter was not resolved in his favor. The district court issued its

decision on March 13, finding that T.J.Z. was entitled to a statutory expungement on the

controlled-substance crime for “all records relating to the arrest, indictment or

information, trial and dismissal and discharge for Count 1, fifth degree possession of a

controlled substance.” The district court denied T.J.Z.’s petition to expunge his criminal

records for the impaired-driving offense under the court’s inherent authority. The state

thereafter filed this appeal.

                                     DECISION

                                             I.

       This case involves the interpretation and construction of the expungement statute,

Minn. Stat. § 609A.02 (2012), and Minn. Stat. § 152.18. The proper construction of a


                                             3
statute is a question of law subject to de novo review. State v. Ambaye, 616 N.W.2d 256,

258 (Minn. 2000).      “The object of all interpretation and construction of laws is to

ascertain and effectuate the intention of the legislature.” Minn. Stat. § 645.16 (2012).

The “touchstone” for statutory interpretation is the plain meaning of the language itself.

ILHC of Eagan, LLC v. Cnty. of Dakota, 693 N.W.2d 412, 419 (Minn. 2005). Thus,

when the words of a statute are “clear, explicit, unambiguous, and free from obscurity,”

we expound the language “according to the common sense and ordinary meaning of the

words.” Krueger v. Zeman Const. Co., 758 N.W.2d 881, 885 (Minn. App. 2008) aff’d,

781 N.W.2d 858 (Minn. 2010). “When a statute’s meaning is plain from its language as

applied to the facts of the particular case, a judicial construction is not necessary.” Id.

       A district court has both statutory and inherent authority to expunge a petitioner’s

criminal records. Ambaye, 616 N.W.2d at 257. Minnesota Statute section 609A.01

allows a petitioner to seek a statutory-expungement of criminal records. Section 609A.02

provides the legal basis on which a criminal record may be expunged. Minn. Stat.

§ 609A.02. The section limits expungement to three specifically enumerated grounds,

including (1) certain controlled-substance offenses, (2) juveniles prosecuted as adults,

and (3) certain criminal proceedings resolved in favor of the petitioner. Id., subds. 1-3.

The state argues that subdivisions 1 and 3 irreconcilably conflict with one another and

this court’s analysis should therefore be guided by subdivision 3, which is last in the

statute and the latter-amended.

       We look first to the plain language of the statute.           With respect to certain

controlled-substance offenses, the statute provides that:


                                               4
                     Upon the dismissal and discharge of proceedings
              against a person under section 152.18, subdivision 1, for
              violation of section 152.024, 152.025, or 152.027 for
              possession of a controlled substance, the person may petition
              under section 609A.03 for the sealing of all records relating to
              the arrest, indictment or information, trial, and dismissal and
              discharge.

Minn. Stat. § 609A.02, subd. 1.

       Subdivision 3 sets out an alternative basis for expungement for criminal

proceedings resolved in the petitioner’s favor, stating:

                      A petition may be filed under section 609A.03 to seal
              all records relating to an arrest, indictment or information,
              trial, or verdict if the records are not subject to section
              299C.11, subdivision 1, paragraph (b), and if all pending
              actions or proceedings were resolved in favor of the
              petitioner.

Minn. Stat. § 609A.02, subd. 3(a).

       The district court granted the petition to expunge the records relating to the

controlled-substance offense under the statutory authority found in Minn. Stat. § 152.18

and § 609A.02, subd. 1, but denied the petition to expunge the records relating to the

impaired-driving offense under its inherent authority.        The state argues that it is

“impossible to separate the two charges” in this case and contends that respondent is not

entitled to expungement because not all actions were resolved in his favor. The district

court rejected this argument, finding that respondent was entitled to expungement under

subdivision 1, which “provides a specific remedy for specific controlled substance

crimes.”




                                              5
       The first step in our analysis is to “determine whether the statute’s language, on its

face, is ambiguous.” Christianson v. Henke, 831 N.W.2d 532, 536 (Minn. 2013). A

statute is ambiguous if the language is subject to more than one reasonable interpretation.

Id. at 537. The language contained in subdivision 1 is clear and unambiguous: it allows

for expungement of a controlled-substance crime when the defendant secures a stay of

adjudication and is later granted dismissal or discharge of the proceedings. Minn. Stat.

§ 609A.02, subd. 1. In contrast to subdivision 3, subdivision 1 does not require that the

proceedings be “resolved in favor of the petitioner.” Compare Minn. Stat. § 609A.02,

subd. 1, with subd. 3. In matters of statutory interpretation, “a condition expressly

mentioned in one clause of a subdivision provides evidence that the Legislature did not

intend for the condition to apply to other clauses in which the condition is not stated.”

Seagate Tech., LLC v. W. Digital Corp., 854 N.W.2d 750, 759 (Minn. 2014). While the

legislature incorporated the “resolved in favor of the petitioner” language in subdivision 3

for certain criminal proceedings, it elected not to do so for three specific controlled-

substance offenses. Because the language is unambiguous, we “enforce the language of

the statute,” Christianson, 831 N.W.2d at 537, without incorporating language into

subdivision 1 that the legislature “purposely or inadvertently” omitted.           Reiter v.

Kiffmeyer, 721 N.W.2d 908, 911 (Minn. 2006).

       The state further argues that subdivision 3 controls in this case as the last-in-order

and as the last provision amended, and claims that the district court should have applied

the test outlined in subdivision 3: whether “all pending actions or proceedings were

resolved in favor of the petitioner.” Because respondent pleaded guilty to the impaired-


                                             6
driving offense and “subjected himself to the sentencing powers of the court,” the state

claims that the matter was not resolved in respondent’s favor and he is not entitled to

statutory relief.   The district court countered that it would “lead to an absurd or

unreasonable result” to allow subdivision 3 to supersede subdivision 1 whenever a

petitioner seeks to expunge a controlled-substance conviction arising out of the same

incident as any other conviction. See Minn. Stat. § 645.17(1) (2012) (directing a court to

presume that the legislature “does not intend a result that is absurd, impossible of

execution, or unreasonable”). We agree.

       Further, the state’s argument renders subdivision 1 meaningless. This court must

construe a statute so as to “harmonize and give effect to all its parts, and where possible,

no word, phrase, or sentence will be held superfluous, void, or insignificant.” Seagate

Tech., LLC, 854 N.W.2d at 758-59; Minn. Stat. § 645.16 (2012). If the legislature had

intended to disqualify a petitioner from gaining a statutory expungement on a controlled-

substance conviction when that crime arose at the same time as another offense, it could

have incorporated language to that effect into the statute. See Rohmiller v. Hart, 811

N.W.2d 585, 590 (Minn. 2012) (dissuading a court from adding words or meaning to a

statute that were intentionally or inadvertently omitted). The fact that the legislature

chose not to do so is accorded deference. Id.

       The district court found that a statutory ground for expungement existed under

subdivision 1, which explicitly authorizes relief upon the discharge of proceedings

against a petitioner under a stay of adjudication for certain controlled-substance offenses.

T.J.Z. received a stay of discharge and dismissal under Minn. Stat. § 152.18 and


                                             7
complied with his probationary terms. In April 2013, the district court dismissed the

proceedings against him and discharged him from probation without an adjudication of

guilt. We determine that the district court properly applied the plain meaning of the

statute.2

                                            II.

       We next turn to the state’s argument that the district court abused its discretion by

finding clear and convincing evidence to grant an expungement. We review the district

court’s decision to expunge records for an abuse of discretion. Ambaye, 616 N.W.2d at

261. A district court abuses its discretion when it misinterprets or misapplies the law.

State v. Jedlicka, 747 N.W.2d 580, 582 (Minn. App. 2008). The state argues that the

district court failed to apply the correct standard of proof in analyzing the petition.

Expungement of a criminal record will only be granted upon “clear and convincing

evidence that it would yield a benefit to the petitioner commensurate with the

disadvantages to the public and public safety[.]” Minn. Stat. § 609A.03, subd. 5. Clear

and convincing evidence requires “more than a preponderance of the evidence but less


2
  The legislature recently amended the expungement statute effective January 1, 2015,
rewording and reorganizing the method by which a petitioner may apply for an
expungement. 2014 Minn. Laws ch. 246, § 6, at 810-14 (to be codified at Minn. Stat.
§ 609A.02, effective Jan. 1, 2015). Under the statute in effect at the time of T.J.Z.’s
petition, subdivision 3 was limited to cases in which the criminal proceedings were
resolved in favor of the petitioner. Minn. Stat. § 609A.02, subd. 3. T.J.Z. argues that
under subdivision 3 as amended, there are now numerous ways in which a petitioner can
qualify for expungement in addition to a showing that the criminal proceedings were
resolved in the petitioner’s favor. As explained above, we determine that the district
court did not err in granting an expungement under subdivision 1 pertaining to certain
controlled-substance crimes, and we therefore do not reach the parties’ arguments
concerning the newly amended subdivision 3.

                                             8
than proof beyond a reasonable doubt.” Weber v. Anderson, 269 N.W.2d 892, 895

(Minn. 1978).

       Applying subdivision 5, the district court found that respondent “has proven by

clear and convincing evidence that this extraordinary remedy of expungement would

yield a benefit to him commensurate with the disadvantages to the public.” In reaching

this determination, a district court considers: (a) the extent a petitioner has demonstrated

difficulties in securing employment or housing as a result of the records sought to be

expunged; (b) the seriousness and nature of the offense; (c) the potential risk the

petitioner poses and how this affects the public’s right to access the records; (d) any

additional offenses or rehabilitative efforts since the offense; and (e) other objective

evidence of hardship under the circumstances. State v. H.A., 716 N.W.2d 360, 364

(Minn. App. 2006). The H.A. test is a balancing test. State v. N.G.K., 770 N.W.2d 177,

180 (Minn. App. 2009). The district court must make findings of fact relevant to these

factors to allow for a meaningful review by this court. See State v. A.S.E., 835 N.W.2d

513, 517-18 (Minn. App. 2013) (reversing and remanding for factual findings where

district court failed to make specific findings).

       The district court addressed the factors articulated in H.A. and made a specific

factual finding with respect to each one. The district court found

              While this Court recognizes that the public has an interest in
              accessing information about an individual’s drug possession
              conviction, sealing the record in accordance with a statutory
              remedy places the public at a minimal disadvantage. The
              benefit to Defendant is at least commensurate. The burden on
              the court and public authorities to issue, enforce, and monitor
              this expungement is likewise minimal. Redacting specific


                                              9
              references to the controlled substance conviction in judicial
              and executive branch files is not such a disadvantage that
              would outweigh the benefit to Defendant. Defendant has
              successfully complied with probation and the other
              requirements placed upon him as a result of his controlled
              substance conviction. Finally, prohibiting Defendant from
              seeking a statutory remedy would place an unnecessary
              hardship upon him under the circumstances.

       The state argues that the evidence did not establish that the benefit to T.J.Z. in

receiving an expungement was commensurate with the disadvantages to the public, given

the district court’s factual finding that T.J.Z. “did not present any specific evidence of

rehabilitation” and “did not provide detailed evidence that he is unable to seek any

employment as a result of this conviction.” These findings go to the first and fourth

prongs of the test regarding a petitioner’s difficulty in securing employment and

rehabilitative efforts. H.A., 716 N.W.2d at 364-65. During the expungement hearing, the

district court learned that T.J.Z.’s conviction “severely impact[ed] his ability to gain

employment” and that his personal business was operating at a net loss. As a result,

T.J.Z.’s parents are supporting him and his young daughter.

       On the remaining H.A. factors, the district court determined that an expungement

“places the public at a minimal disadvantage,” that the benefit to respondent was “at least

commensurate,” that the administrative burden of expunging the records was “minimal,”

that respondent “successfully complied with probation” and other judicial requirements,

and that denying expungement would place an “unnecessary hardship” on respondent.

The district court did not abuse its discretion by granting the petition based on its

conclusion that, on balance, clear and convincing evidence supported expungement.



                                            10
                                             III.

       Following the discharge of proceedings against a person under Minnesota Statute

section 609A.02, subdivision 1, for a controlled-substance offense, a petition may be

granted “for the sealing of all records relating to the arrest, indictment or information,

trial, and dismissal and discharge.” Minn. Stat. § 609A.02, subd. 1. The district court

determined that T.J.Z. was entitled to an order sealing the records relating to the “arrest,

indictment or information, trial and dismissal and discharge” of the controlled-substance

charge. On appeal, the state argues that it is administratively difficult to seal only that

portion of T.J.Z.’s criminal record relating to the controlled-substance offense while

leaving the record of the impaired-driving offense undisturbed.

       We understand the state’s concerns, but it is not our role to fashion an

administrative remedy for the state. See St. Aubin v. Burke, 434 N.W.2d 282, 284 (Minn.

App. 1989) (directing that the court of appeals “is primarily decisional and error

correcting rather than a legislative or doctrinal court.       Its primary function is the

correction of error by application of legal principles”), review denied (Minn. Mar. 29,

1989). Our task is to “find the law, to state it and to apply it to the facts.” Id. If, as the

state contends, the statutory remedy results in inconvenience or injustice to the state, then

it is for the legislature, and not this court, to redress. State ex rel. Coduti v. Hauser, 219

Minn. 297, 303, 17 N.W.2d 504, 507-08 (1945). For the reasons explained above, the

district court determined that T.J.Z. is entitled to have the records relating to his

controlled-substance crime sealed under a plain reading of the relevant subdivision. We




                                             11
find no error in the district court’s order sealing criminal records related to that offense,

and we affirm.

       Affirmed.




                                             12